SHAW, District Judge.
This action arises upon complaint filed February 18, 1948 by Allen Benjamin and Steelcraft Co., alleging infringement of mechanical patent No. 2,434,383. Plaintiff seeks damages and an injunction. Jurisdiction of this Court is founded upon the patent laws of the United States.
This is a suit for an alleged infringement of mechanical patent No. 2,434,383 which describes grooves or recesses on the surface of watch bands. These grooves are merely ornamental and have no functional use of any kind.
The patent is invalid because it does not disclose any new result or effect and lacks invention or mechanical utility. National Pressure Cooker Co. v. Aluminum Goods Mfg. Co., 7 Cir., 162 F.2d 26; Reckendorfer v. Faber, 92 U.S. 347, 23 L.Ed. 719; Cuno Engineering Corp. v. Automatic Devices Corp., 314 U.S. 84, 62 S.Ct. 37, 86 L.Ed. 58; Harley C. Loney Co. v. Ravenscroft, 7 Cir., 162 F.2d 703; National Slug Ejectors v. A. B. T. Mfg. Corp., 7 Cir., 164 F.2d 333; Mead Johnson & Co. v. Hillman’s Inc., 7 Cir., 135 F.2d 955.
The patent in suit was anticipated by the Garreau Rite-fit band, Defendants’ Exhibit No. 108, and by the Rice patent No. 148,888, Defendants’ Exhibit No. 116.
That the wrist band in suit has had some commercial success is of no importance, because the patent is void for lack of invention and anticipation.